DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No. 10,902,886. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is anticipated by claims 1, 8 and 9 of the patent and claim 2 would have been obvious over claims 1, 8 and 9 of the patent.
Regarding claim 1: Claims 1, 8 and 9 of the patent recite a DRAM package, comprising:
stacked array dies including at least a first array die and a second array die, the second array die being stacked over at least the first array die (claim 1, line 17);
terminals including control terminals, via which the DRAM package receives command/address signals, and data terminals, via which the DRAM package receives or outputs data signals (claim 1, lines 12-16);
control interconnects between respective ones of the control terminals and one or more array dies in the stacked array dies (claim 8);
first data interconnects between respective ones of the data terminals and the first array die;
second data interconnects distinct from the first data interconnects and between respective ones of the data terminals and the second array die; and
drivers coupled to the data terminals and configured to drive first data signals to the first array die via the first data interconnects and second data signals to the second array die via the second data interconnects, a respective signal of the first data signals being driven by one or more drivers having a first driver size, a respective signal of the second data signals being driven by one or more drivers having a second driver size different from the first driver size (claim 9).
Regarding claim 2: It would have been obvious to one of ordinary skill in the art to recognize that the DRAM package of claims 1, 8 and 9 is used to perform a method, comprising: 
at a DRAM package including stacked array dies, terminals and drivers configured to drive signals from the terminals to the stacked array dies, the stacked array dies including a first array die and a second array die, the second array die being stacked over at least the first array die, the terminals including control terminals, via which the DRAM package receives command/address signals, and data terminals, via which the DRAM package receives or outputs data signals;
selecting a first driver size to drive a first data signal received at one of the data terminals to the first array die via a first data interconnect; and
selecting a second driver size to drive a second data signal received at the one of the data terminals to the second array die via a second data interconnect, the second data interconnect being distinct from the first data interconnect, the second driver size being different from the first driver size.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,290,328. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is anticipated by claims 1 and 11 of the patent and claim 2 would have been obvious over claims 1 and 11 of the patent.
Regarding claim 1: Claims 1 and 11 of the patent recite a DRAM package (claim 1, lines 11-12), comprising:
stacked array dies (claim 1, line 16) including at least a first array die and a second array die, the second array die being stacked over at least the first array die;
terminals including control terminals, via which the DRAM package receives command/address signals, and data terminals, via which the DRAM package receives or outputs data signals (claim 1, lines 13-15);
control interconnects between respective ones of the control terminals and one or more array dies in the stacked array dies;
first data interconnects between respective ones of the data terminals and the first array die;
second data interconnects distinct from the first data interconnects and between respective ones of the data terminals and the second array die; and
drivers coupled to the data terminals and configured to drive first data signals to the first array die via the first data interconnects and second data signals to the second array die via the second data interconnects, a respective signal of the first data signals being driven by one or more drivers having a first driver size, a respective signal of the second data signals being driven by one or more drivers having a second driver size different from the first driver size (claim 11).
Regarding claim 2: It would have been obvious to one of ordinary skill in the art to recognize that the DRAM package of claims 1 and 11 of the patent is used to perform a method, comprising:
at a DRAM package including stacked array dies, terminals and drivers configured to drive signals from the terminals to the stacked array dies, the stacked array dies including a first array die and a second array die, the second array die being stacked over at least the first array die, the terminals including control terminals, via which the DRAM package receives command/address signals, and data terminals, via which the DRAM package receives or outputs data signals;
selecting a first driver size to drive a first data signal received at one of the data terminals to the first array die via a first data interconnect; and
selecting a second driver size to drive a second data signal received at the one of the data terminals to the second array die via a second data interconnect, the second data interconnect being distinct from the first data interconnect, the second driver size being different from the first driver size.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 ad 2 of U.S. Patent No. 9,659,601. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is anticipated by claims 1 and 2 of the patent and claim 2 would have been obvious over claims 1 and 2 of the patent.
Regarding claim 1: Claims 1 and 2 of the patent recite a DRAM package (claim 1, line 7), comprising:
stacked array dies (claim 1, line 14) including at least a first array die and a second array die, the second array die being stacked over at least the first array die;
terminals including control terminals, via which the DRAM package receives command/address signals, and data terminals, via which the DRAM package receives or outputs data signals (claim 1, lines 9-12);
control interconnects (die interconnects) between respective ones of the control terminals and one or more array dies in the stacked array dies;
first data interconnects (die interconnects) between respective ones of the data terminals and the first array die;
second data interconnects (die interconnects) distinct from the first data interconnects and between respective ones of the data terminals and the second array die; and
drivers (claim 1, lines 27-34) coupled to the data terminals and configured to drive first data signals to the first array die via the first data interconnects and second data signals to the second array die via the second data interconnects, a respective signal of the first data signals being driven by one or more drivers having a first driver size, a respective signal of the second data signals being driven by one or more drivers having a second driver size different from the first driver size (claim 2).
Regarding claim 2: It would have been obvious to one of ordinary skill in the art to recognize that the DRAM package of claims 1 and 2 of the patent is used to perform a method, comprising:
at a DRAM package including stacked array dies, terminals and drivers configured to drive signals from the terminals to the stacked array dies, the stacked array dies including a first array die and a second array die, the second array die being stacked over at least the first array die, the terminals including control terminals, via which the DRAM package receives command/address signals, and data terminals, via which the DRAM package receives or outputs data signals;
selecting a first driver size to drive a first data signal received at one of the data terminals to the first array die via a first data interconnect; and
selecting a second driver size to drive a second data signal received at the one of the data terminals to the second array die via a second data interconnect, the second data interconnect being distinct from the first data interconnect, the second driver size being different from the first driver size.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9,318,160. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is anticipated by claims 10 of the patent and claim 2 would have been obvious over claim 10 of the patent..
Regarding claim 1: Claim 10 of the patent recites a DRAM package (claim 10, line 6), comprising:
stacked array dies (claim 10, line 12) including at least a first array die and a second array die, the second array die being stacked over at least the first array die;
terminals including control terminals, via which the DRAM package receives command/address signals, and data terminals, via which the DRAM package receives or outputs data signals (claim 10, lines 8-11);
control interconnects between respective ones of the control terminals and one or more array dies in the stacked array dies;
first data interconnects between respective ones of the data terminals and the first array die;
second data interconnects distinct from the first data interconnects and between respective ones of the data terminals and the second array die; and
drivers (claim 10, lines 23-31) coupled to the data terminals and configured to drive first data signals to the first array die via the first data interconnects and second data signals to the second array die via the second data interconnects, a respective signal of the first data signals being driven by one or more drivers having a first driver size, a respective signal of the second data signals being driven by one or more drivers having a second driver size different from the first driver size.
Regarding claim 2: It would have been obvious to one of ordinary skill in the art to recognize that the DRAM package of claim 10 of the patent is used to perform a method, comprising:
at a DRAM package including stacked array dies, terminals and drivers configured to drive signals from the terminals to the stacked array dies, the stacked array dies including a first array die and a second array die, the second array die being stacked over at least the first array die, the terminals including control terminals, via which the DRAM package receives command/address signals, and data terminals, via which the DRAM package receives or outputs data signals;
selecting a first driver size to drive a first data signal received at one of the data terminals to the first array die via a first data interconnect; and
selecting a second driver size to drive a second data signal received at the one of the data terminals to the second array die via a second data interconnect, the second data interconnect being distinct from the first data interconnect, the second driver size being different from the first driver size.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 15 and 29 of U.S. Patent No. 8,787,060. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is anticipated by claims 11, 15 and 29 of the patent and claim 2 would have been obvious over claims 11, 15 and 29 of the patent.
Regarding claim 1: Claims 11, 15 and 29 of the patent recite a DRAM package (claim 29, line 6), comprising:
stacked array dies (claim 11, line 5 and claim 29, line 12) including at least a first array die and a second array die, the second array die being stacked over at least the first array die;
terminals including control terminals, via which the DRAM package receives command/address signals, and data terminals, via which the DRAM package receives or outputs data signals (claim 29, lines 8-11);
control interconnects between respective ones of the control terminals and one or more array dies in the stacked array dies;
first data interconnects between respective ones of the data terminals and the first array die;
second data interconnects distinct from the first data interconnects and between respective ones of the data terminals and the second array die; and
drivers (claim 15) coupled to the data terminals and configured to drive first data signals to the first array die via the first data interconnects and second data signals to the second array die via the second data interconnects, a respective signal of the first data signals being driven by one or more drivers having a first driver size, a respective signal of the second data signals being driven by one or more drivers having a second driver size different from the first driver size.
Regarding claim 2: It would have been obvious to one of ordinary skill in the art to recognize that the DRAM package of claims 11, 15 and 29 of the patent is used to perform a method, comprising:
at a DRAM package including stacked array dies, terminals and drivers configured to drive signals from the terminals to the stacked array dies, the stacked array dies including a first array die and a second array die, the second array die being stacked over at least the first array die, the terminals including control terminals, via which the DRAM package receives command/address signals, and data terminals, via which the DRAM package receives or outputs data signals;
selecting a first driver size to drive a first data signal received at one of the data terminals to the first array die via a first data interconnect; and
selecting a second driver size to drive a second data signal received at the one of the data terminals to the second array die via a second data interconnect, the second data interconnect being distinct from the first data interconnect, the second driver size being different from the first driver size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/Primary Examiner, Art Unit 2827